Exhibit 10.11
Execution Version
 
SIXTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
Dated September 17, 2009
Among
RESOLUTE ANETH, LLC,
as Borrower,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION
and BMO CAPITAL MARKETS FINANCING, INC.,
as Co-Syndication Agents,
DEUTSCHE BANK SECURITIES INC. and FORTIS CAPITAL CORP.,
as Co-Documentation Agents,
and
The Lenders Party Hereto
 

 



--------------------------------------------------------------------------------



 



     THIS SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Sixth
Amendment”), dated as of September 17, 2009, is by and among Resolute Aneth,
LLC, a Delaware limited liability company (the “Borrower”), Resolute Holdings
Sub, LLC, a Delaware limited liability company, and certain of its subsidiaries
(collectively, the “Guarantors”), Wachovia Bank, National Association, as
Administrative Agent (the “Administrative Agent”), Wells Fargo Bank, National
Association and BMO Capital Markets Financing, Inc., as Co-Syndication Agents
(the “Co-Syndication Agents”), Deutsche Bank Securities Inc. and Fortis Capital
Corp., as Co-Documentation Agents (the “Co-Documentation Agents”) and the other
Lenders party hereto (the “Lenders”).
Recitals
     WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the
other lenders party thereto entered into that certain Amended and Restated
Credit Agreement, dated April 14, 2006, as amended by that certain First
Amendment to Amended and Restated Credit Agreement, dated June 27, 2007, that
certain Second Amendment to Amended and Restated Credit Agreement, dated
September 12, 2007, that certain Third Amendment to Amended and Restated Credit
Agreement dated September 30, 2008, that certain Fourth Amendment to Amended and
Restated Credit Agreement dated May 12, 2009, and that certain Fifth Amendment
to Amended and Restated Credit Agreement dated July 28, 2009 (as the same may be
amended, modified, supplemented or restated from time to time, the “Credit
Agreement”);
     WHEREAS, the Borrower has requested that the Administrative Agent and the
Majority Lenders amend the Credit Agreement to permit the merger of an Affiliate
of the Borrower with Hicks Acquisition Company and to make the other
modifications specified herein; and
     WHEREAS, subject to the satisfaction of the conditions set forth herein,
the Administrative Agent and the Majority Lenders are willing to amend the
Credit Agreement and to take such other actions as provided herein.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Credit Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:
ARTICLE I
Definitions
Each capitalized term used in this Sixth Amendment and not defined herein shall
have the meaning assigned to such term in the Credit Agreement.
ARTICLE II
Amendments
     Section 2.01 Amendments to Section 1.02 of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



          (a) Section 1.02 of the Credit Agreement is hereby amended by adding
the following new definitions in their proper alphabetical order:
     “Hicks Merger” means the transactions described in that certain Purchase
and IPO Reorganization Agreement among Hicks SPAC, Resolute Energy Corporation
and others, dated August 2, 2009, whereby (a) Hicks SPAC and the Loan Parties
(as constituted immediately prior to the Sixth Amendment Effective Date) other
than Resolute Holdings Sub, LLC become direct or indirect wholly-owned
Subsidiaries of Parent and (b) Parent becomes a publicly held corporation.”
     “Hicks SPAC” means Hicks Acquisition Company I, Inc., a Delaware
corporation.
     “Sixth Amendment” means that certain Sixth Amendment to Amended and
Restated Credit Agreement, dated as of September 17, 2009, among the Borrower,
the Administrative Agent and the other Lenders party thereto.”
     “Sixth Amendment Effective Date” means the first Business Day on which all
of the conditions precedent set forth in Article III of the Sixth Amendment
shall have been satisfied.”
     (b) The definition of “Agreement” in Section 1.02 of the Credit Agreement
is hereby amended by deleting it in its entirety and inserting the following in
lieu thereof:
     “Agreement” means this Credit Agreement, as amended by the First Amendment,
further amended by the Second Amendment, further amended by the Third Amendment,
further amended by the Fourth Amendment, further amended by the Fifth Amendment,
and further amended by the Sixth Amendment, as the same may from time to time be
amended, modified, supplemented or restated.”
          (c) The definition of “Change in Control” in Section 1.02 of the
Credit Agreement is hereby amended by deleting it in its entirety and inserting
the following in lieu thereof:
     “Change in Control” means (a) a majority of the board of directors of
Parent ceases to be composed of individuals (i) who were members of such board
on the Sixth Amendment Effective Date, (ii) whose election or nomination to such
board was approved by individuals referred to in clause (i) above constituting
at the time of such election or nomination at least a majority of such board, or
(iii) whose election or nomination to such board was approved by individuals
referred to in clause (i) or (ii) above constituting at the time of such
election or nomination at least a majority of such board, (b) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of such plan) shall acquire beneficial
ownership (within the meaning of Rule 13d-3 and 13d-5 of the SEC under the
Securities

2



--------------------------------------------------------------------------------



 



Exchange Act of 1934, as amended, and including holding proxies to vote for the
election of directors other than proxies held by Parent’s management or their
designees to be voted in favor of persons nominated by Parent’s board of
directors) of 35% or more of the outstanding voting securities of Parent,
measured by voting power (including both common stock and any preferred stock or
other equity securities entitling the holders thereof to vote with the holders
of common stock in the elections for directors of Parent), or (c) Parent shall
cease to own, directly or indirectly, at least 99.5% of the Equity Interests of
Borrower.”
          (d) The definition of “Parent” in Section 1.02 of the Credit Agreement
is hereby amended by deleting it in its entirety and inserting the following in
lieu thereof:
          “Parent” means Resolute Energy Corporation, a Delaware corporation.”
     Section 2.02 Amendment to Section 9.04 of the Credit Agreement.
Section 9.04 of the Credit Agreement is hereby amended by deleting it in its
entirety and inserting the following in lieu thereof:
     “Each Loan Party will not, and will not permit any Subsidiary to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, return any capital to its stockholders or make any distribution of its
Property to its Equity Interest holders, except (a) Loan Parties may make
Restricted Payments to each other, (b) Hicks SPAC and Parent may make payments
in respect of forward stock purchase agreements entered into by Hicks SPAC or
Parent in order to secure approval of the Hicks Merger, and (c) Parent may make
Restricted Payments not to exceed $1,500,000 in the aggregate during any fiscal
year or $2,500,000 in the aggregate during the term of this Agreement (other
than (i) upon the occurrence and during the continuance of any Event of Default
with respect to matters specified in Sections 10.01(a), (b), (f), (g), (h), (i),
(j) or (k), or (ii) when the Borrowing Base Utilization Percentage exceeds
ninety percent (90%)).”
     Section 2.03 Amendment to Section 9.05(j) of the Credit Agreement.
Section 9.05(j) of the Credit Agreement is hereby amended by deleting it in its
entirety and inserting the following in lieu thereof:
     “(j) loans and advances to directors, officers and employees of Parent or
any Restricted Subsidiary permitted by applicable law not to exceed $250,000 in
the aggregate at any time.”
     Section 2.04 Amendment to Section 9.11 of the Credit Agreement.
Section 9.11 of the Credit Agreement is hereby amended by:
          (a) adding “(a)” immediately prior to “any Restricted Subsidiary” in
the fourth line thereof; and
          (b) deleting the period at the end of the last line of Section 9.11
and replacing it with “, and (b) the applicable Loan Parties may consummate the
Hicks Merger.”

3



--------------------------------------------------------------------------------



 



     Section 2.05 Amendment to Section 9.12 of the Credit Agreement.
Section 9.12 of the Credit Agreement is hereby amended by:
          (a) deleting the “and” immediately following clause (e) thereof;
          (b) inserting immediately after clause (f) thereof and immediately
prior to the proviso that follows clause (f), the following: “and (g) the sale
or other disposition of the Equity Interests in the Borrower to Hicks SPAC and
the transfer of Equity Interests in Borrower and the Guarantors to Resolute
Energy Corporation in connection with and as part of the Hicks Merger;”.
     Section 2.06 Amendment to Section 9.20 of the Credit Agreement.
Section 9.20 of the Credit Agreement is hereby amended by adding “; provided
that Borrower may prepay all outstanding loans under the Second Lien Credit
Agreement with the proceeds of the Hicks Merger” immediately before the period
at the end of Section 9.20.
ARTICLE III
Conditions Precedent
     This Sixth Amendment shall be subject to the satisfaction of the following
conditions precedent or concurrent on or before October 15, 2009, and after
giving effect to this Sixth Amendment:
     (a) the Borrower, each of the Guarantors and each of the Majority Lenders
shall have executed and delivered counterparts of this Sixth Amendment;
     (b) the Borrower, each of the Guarantors and the Administrative Agent shall
have executed and delivered an amendment to the Guaranty and Collateral
Agreement that, among other things, releases the guaranty and pledge of assets
by Resolute Holdings Sub, LLC, and each of Resolute Energy Corporation and Hicks
SPAC shall have executed and delivered a joinder agreement to the Guaranty and
Collateral Agreement and taken such other actions necessary to grant and perfect
a security interest in its respective Property;
     (c) substantially contemporaneously with the effectiveness of this Sixth
Amendment, (i) the Hicks Merger shall be consummated upon terms reasonably
satisfactory to the Administrative Agent, (ii) all loans outstanding under the
Second Lien Credit Agreement shall be repaid in full from the proceeds of the
Hicks Merger, and (iii) the remaining proceeds of the Hicks Merger, net of (A)
payments to redeem, repurchase or otherwise cause to terminate any Hicks SPAC
public warrants, (B) payments in respect of any forward stock purchase
agreements entered into by Hicks SPAC or Parent in order to secure approval of
the Hicks Merger, and (C) the expenses associated with the Hicks Merger, shall
be used to prepay Loans;
     (d) the Lenders shall have received all expenses for which invoices have
been presented, on or before the Sixth Amendment Effective Date; and
     (e) the Lenders shall have received such legal opinions, officer’s
certificates, resolutions, documents and other instruments as are customary for
transactions of this type or as they may reasonably request.

4



--------------------------------------------------------------------------------



 



ARTICLE IV
Representations and Warranties
     The Borrower hereby represents and warrants to each Lender that:
     (a) Each of the representations and warranties made by the Borrower under
the Credit Agreement and each other Loan Document is true and correct on and as
of the actual date of execution of this Sixth Amendment by the Borrower, as if
made on and as of such date, except for any representations and warranties made
as of a specified date, which are true and correct as of such specified date.
     (b) At the time of, and immediately after giving effect to, this Sixth
Amendment, no Default has occurred and is continuing.
     (c) The execution, delivery and performance by the Borrower of this Sixth
Amendment have been duly authorized by the Borrower.
     (d) This Sixth Amendment constitutes the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms.
     (e) The execution, delivery and performance by the Borrower of this Sixth
Amendment (i) does not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
third Person (including shareholders or any class of directors, whether
interested or disinterested, of the Borrower or any other Person), nor is any
such consent, approval, registration, filing or other action necessary for the
validity or enforceability of this Sixth Amendment or any Loan Document or the
consummation of the transactions contemplated thereby, except such as have been
obtained or made and are in full force and effect other than those third party
approvals or consents which, if not made or obtained, would not cause a Default
hereunder, could not reasonably be expected to have a Material Adverse Effect or
do not have an adverse effect on the enforceability of the Loan Documents,
(ii) will not violate any applicable law or regulation or the charter, by-laws
or other organizational documents of the Borrower or any Restricted Subsidiary
or any order of any Governmental Authority, (iii) will not violate or result in
a default under any indenture, agreement or other instrument binding upon the
Borrower or any Restricted Subsidiary or its Properties, or give rise to a right
thereunder to require any payment to be made by the Borrower or such Restricted
Subsidiary and (iv) will not result in the creation or imposition of any Lien on
any Property of the Borrower or any Restricted Subsidiary (other than the Liens
created by this Sixth Amendment or the Loan Documents).
ARTICLE V
Miscellaneous
     Section 5.01 Credit Agreement in Full Force and Effect as Amended. Except
as specifically amended hereby, the Credit Agreement and other Loan Documents
shall remain in full force and effect and are hereby ratified and confirmed as
so amended. Except as expressly set forth herein, this Sixth Amendment shall not
be deemed to be a waiver, amendment or modification of any provisions of the
Credit Agreement or any other Loan Document or any right, power or remedy of the
Administrative Agent or Lenders, or constitute a waiver of any provision

5



--------------------------------------------------------------------------------



 



of the Credit Agreement or any other Loan Document, or any other document,
instrument and/or agreement executed or delivered in connection therewith or of
any Default or Event of Default under any of the foregoing, in each case whether
arising before or after the date hereof or as a result of performance hereunder
or thereunder. This Sixth Amendment also shall not preclude the future exercise
of any right, remedy, power, or privilege available to the Administrative Agent
and/or Lenders whether under the Credit Agreement, the other Loan Documents, at
law or otherwise. All references to the Credit Agreement shall be deemed to mean
the Credit Agreement as modified hereby. The parties hereto agree to be bound by
the terms and conditions of the Credit Agreement and Loan Documents as amended
by this Sixth Amendment, as though such terms and conditions were set forth
herein. Each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of similar import shall mean and be a reference to
the Credit Agreement as amended by this Sixth Amendment, and each reference
herein or in any other Loan Documents to the “Credit Agreement” shall mean and
be a reference to the Credit Agreement as amended and modified by this Sixth
Amendment.
     Section 5.02 GOVERNING LAW. THIS SIXTH AMENDMENT, AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     Section 5.03 Descriptive Headings, Etc. The descriptive headings of the
sections of this Sixth Amendment are inserted for convenience only and shall not
be deemed to affect the meaning or construction of any of the provisions hereof.
The statements made and the terms defined in the recitals to this Sixth
Amendment are hereby incorporated into this Sixth Amendment in their entirety.
     Section 5.04 Payment of Expenses. The Borrower agrees to pay or reimburse
the Administrative Agent for all of its reasonable out-of-pocket costs and
expenses incurred in connection with this Sixth Amendment, the Loan Documents
and any other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees and
disbursements of counsel to the Lenders. The agreement set forth in this
Section 5.04 shall survive the termination of this Sixth Amendment and the
Credit Agreement.
     Section 5.05 Entire Agreement. This Sixth Amendment and the documents
referred to herein represent the entire understanding of the parties hereto
regarding the subject matter hereof and supersede all prior and contemporaneous
oral and written agreements of the parties hereto with respect to the subject
matter hereof. This Sixth Amendment is a Loan Document executed under the Credit
Agreement.
     Section 5.06 Counterparts. This Sixth Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute but one agreement. Delivery of an executed counterpart of the
signature page of this Sixth Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
thereof.
     Section 5.07 Successors. The execution and delivery of this Sixth Amendment
by any Lender shall be binding upon each of its successors and assigns.
[Signatures Begin on Next Page]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to
be duly executed by their respective authorized officers as of the date first
written above.
BORROWER:

            RESOLUTE ANETH, LLC
      By:   /s/ Theodore Gazulis         Theodore Gazulis,        Vice President
– Finance and Chief
Financial Officer     

GUARANTORS:

            RESOLUTE HOLDINGS SUB, LLC

RESOLUTE NATURAL RESOURCES
COMPANY, LLC (f/k/a Resolute Natural
Resources Company)

RNRC HOLDINGS, INC.

RESOLUTE WYOMING, INC. (f/k/a Primary Natural Resources, Inc.)

BWNR, LLC

WYNR, LLC
      By:   /s/ Theodore Gazulis         Theodore Gazulis,        Vice President
– Finance and Chief
Financial Officer   

Signature Page to
Sixth Amendment to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent and a Lender
      By:   /s/ Kevin Scotto         Kevin Scotto        Vice President   

Signature Page to
Sixth Amendment to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agent and a Lender
      By:   /s/ Oleg Kogan         Oleg Kogan        Vice President   

Signature Page to
Sixth Amendment to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            BMO CAPITAL MARKETS FINANCING, INC.,
as Co-Syndication Agent and a Lender
      By:   /s/ Gumaro Tijerina         Name:   Gumaro Tijerina        Title:  
Director   

Signature Page to
Sixth Amendment to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK SECURITIES INC.,
as Co-Documentation Agent
      By:   /s/ Vincent D’Amore         Name:   Vincent D’Amore        Title:  
Director            By:   /s/ Valerie Shapiro         Name:   Valerie Shapiro   
    Title:   Vice President   

            DEUTSCHE BANK TRUST COMPANY
AMERICAS, as a Lender
      By:   /s/ Dusan Lazarov         Name:   Dusan Lazarov        Title:   Vice
President            By:   /s/ Valerie Shapiro         Name:   Valerie Shapiro 
      Title:   Vice President   

Signature Page to
Sixth Amendment to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            FORTIS CAPITAL CORP.,
as Co-Documentation Agent and a Lender
      By:   /s/ Scott Myatt         Name:   Scott Myatt        Title:  
Director            By:   /s/ Ilene Fowler         Name:   Ilene Fowler       
Title:   Director   

Signature Page to
Sixth Amendment to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Bruce E. Hernandez         Name:   Bruce E. Hernandez       
Title:   Vice President   

Signature Page to
Sixth Amendment to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            UNION BANK, N.A.,
as a Lender
      By:   /s/ Douglas Gale         Name:   Douglas Gale        Title:   Vice
President   

Signature Page to
Sixth Amendment to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC,
as a Lender
      By:   /s/ Marie Haddad         Name:   Marie Haddad        Title:  
Associate Director            By:   /s/ Mary E. Evans         Name:   Mary E.
Evans        Title:   Associate Director   

Signature Page to
Sixth Amendment to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            COMERICA BANK,
as a Lender
      By:   /s/ Matt Turner         Name:   Matt Turner        Title:  
Corporate Banking Officer   

Signature Page to
Sixth Amendment to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            GUARANTY BANK AND TRUST COMPANY,
as a Lender
      By:   /s/ Gail J. Nofsinger         Name:   Gail J. Nofsinger       
Title:   Senior Vice President   

Signature Page to
Sixth Amendment to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            CITICORP USA, INC.,
as a Lender
      By:   /s/ John F. Miller         Name:   John F. Miller        Title:  
Attorney-In Fact   

Signature Page to
Sixth Amendment to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            ALLIED IRISH BANKS, p.l.c.,
as a Lender
      By:   /s/ David O’Driscoll         Name:   David O’Driscoll       
Title:   Assistant Vice President              By:   /s/ Aidan Lanigan        
Name:   Aidan Lanigan        Title:   Vice President   

Signature Page to
Sixth Amendment to Amended and Restated Credit Agreement

 